t c memo united_states tax_court lg kendrick llc petitioner v commissioner of internal revenue respondent docket no 900-14l filed date michael e lunnon member for petitioner luke d ortner for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner seeks review of a determination by respondent hereinafter irs or respondent to sustain collection unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the relevant times and all rule references are to the tax_court rules_of_practice and procedure actions by levy and the filing of a notice_of_federal_tax_lien nftl relating to petitioner’s unpaid federal employment_taxes ie unpaid withholding and federal_insurance_contributions_act fica tax_liabilities with respect to its form sec_941 employer’s quarterly federal tax_return for all four quarters of and the first three quarters of and petitioner’s unpaid federal_unemployment_tax_act futa_tax liability with respect to its form_940 employer’s annual federal unemployment futa_tax return for the taxable_year collectively periods at issue the issues for decision are whether petitioner may challenge its underlying liabilities and if so the correct amounts of the underlying liabilities and whether the appeals_office abused its discretion in sustaining the nftl filing and the proposed levy we hold that petitioner cannot challenge the underlying liabilities and we sustain the irs’ determination background the parties submitted this case fully stipulated under rule the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by for the remainder of this report we use the term employment_tax to refer to taxes under fica secs futa secs and income_tax_withholding secs and this reference petitioner’s principal_place_of_business was in gallup new mexico when the petition was filed petitioner is a single-member llc formed in that operates as a franchise of the business the ups store its manager and sole member is michael e lunnon from until petitioner’s formation in mr lunnon operated the franchise business as a sole_proprietorship originally under the name mail boxes etc mr lunnon reported wages and paid employment_tax with respect to employees of the franchise to the state of new mexico until mr lunnon has maintained a workers’ compensation and employer’s liability insurance_policy since at least the insurance_policy was renewed every year until at least while examining taxable periods before the periods at issue revenue_officer t w lyons reviewed bank records associated with petitioner’s business made a field call to the business and concluded that petitioner had paid employees the irs revenue officer’s case notes suggest that mr lunnon at one point represented that the michael lunnon revocable_trust was at least a partial owner of petitioner however the case notes also state that mr lunnon is the only member listed on petitioner’s articles of organization and the record does not contain any information about the michael lunnon revocable_trust mr lunnon not petitioner is the named insured on the insurance_policy for the periods at issue even though mr lunnon operated his business through petitioner during that time and had employment_tax liabilities although the business continued to operate during the periods at issue as revenue_officer lyons confirmed with a field call and multiple telephone calls to the business petitioner did not file form sec_941 or a form_940 or pay any employment_tax for the periods at issue the irs requested that mr lunnon file on behalf of petitioner delinquent employment_tax returns for the periods at issue but mr lunnon refused revenue_officer lyons therefore prepared a substitute for return under sec_6020 for each period at issue using the estimated annual payroll amounts shown on the workers’ compensation insurance_policy documents for revenue_officer lyons concluded on the basis of the workers’ compensation insurance_policy documents that petitioner’s monthly payroll was dollar_figure during the revenue_officer sent petitioner a letter do dated date and blank forms and by certified mail to the business address one of the individuals who the irs had determined was an employee arnold those periods are the subject of the opinions in lunnon v commissioner tcmemo_2015_156 and lg kendrick llc v commissioner t c ___ date the revenue_officer relied on workers’ compensation insurance_policy documents to calculate petitioner’s approximate payroll because he believed that after the irs had assessed trust fund recovery penalties against mr lunnon which are not before the court petitioner stopped issuing checks to employees and instead paid their wages in cash lacruz signed the certified mail receipt on date the letter informed petitioner about the substitutes for returns and stated that petitioner had days to prepare and mail employment_tax returns mail additional information petitioner wanted the irs to consider or request a conference with revenue_officer lyons the letter further stated that the irs would process the substitutes for returns and assess the tax reflected on the returns plus any additional penalties and interest if petitioner did not respond within days the letter explained that petitioner’s representative could request a meeting or a telephone conference with the revenue officer’s supervisor if petitioner did not agree with any or all of the irs findings given you if petitioner still did not agree with the findings after a conference with the supervisor it would have the opportunity to appeal its case to the area director of general appeals mr lunnon responded to the letter do on petitioner’s behalf by mailing to revenue_officer lyons a letter requesting the names and addresses of petitioner’s employees and the facts and legal authority underlying the substitutes for returns revenue_officer lyons forwarded the letter to the irs’ area_counsel although the letter do dated date referred to the date quarter as a delinquent quarter the notice_of_determination did not include the date quarter and it is not before the court which approved the processing of the substitutes for returns the irs processed the substitutes for returns and assessed the tax shown on the returns on date the irs mailed to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to the periods at issue in the levy notice the irs proposed for the first time additions to tax under sec_6651 for late payment the irs also mailed to petitioner a letter do notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date with respect to the periods at issue in response to these notices petitioner timely filed a form request for a collection_due_process or equivalent_hearing signed by mr lunnon in his capacity as manager the hearing request disputed the proposed levy and the nftl filing requested withdrawal of the nftl filing and stated the llc does not understand any basis for the claims made in the final notice and does not believe the llc owes them petitioner’s case was transferred to settlement officer joann mares in the irs appeals_office settlement officer mares scheduled a telephone conference call for date but mr lunnon told settlement officer mares that petitioner mr lunnon also filed a freedom_of_information_act_request around this time for the irs’ documents showing petitioner’s payroll for and preferred to conduct the sec_6320 hearing through correspondence and neither he nor another representative participated in a telephone conference settlement officer mares agreed to conduct the hearing through correspondence and requested that petitioner provide financial information and file its delinquent employment and income_tax returns by date petitioner did not give settlement officer mares any of the requested financial information and did not file the requested returns by the deadline settlement officer mares mailed to petitioner a letter dated date which stated i wasn’t sure if you understood upon the receipt of the letter do that you could have prepared and signed tax returns that you believe are correct and return them to the irs within days if you have the correct returns you may submit these to me on or before date so that the internal_revenue_service can process them the letter also asked petitioner to explain its relationship with arnold lacruz and requested that petitioner submit financial information to settlement officer mares and file the delinquent form sec_941 and for the periods at issue by date so that she could consider collection alternatives the letter also warned petitioner that if it did not respond to the letter settlement officer mares would make a determination on the basis of information already in the record settlement officer mares also mailed to petitioner the documents that the irs had relied upon to assess the underlying liabilities including a sec_6020 action sheet documenting a field call to petitioner’s business where an irs employee observed employees working at the store employment_tax transcripts from the state of new mexico and workers’ compensation insurance_policy documents instead of supplying the requested information mr lunnon sent a letter to settlement officer mares challenging the documents that respondent had provided because some of the documents referred to mr lunnon rather than to petitioner addressed taxable periods other than the periods at issue and were obtained by subpoena during the pendency of a related tax_court case even after an extension of time to file the delinquent returns mr lunnon did not cause petitioner to file the delinquent returns or send settlement officer mares pertinent information because petitioner did not give settlement officer mares any relevant information she sustained the proposed levy and the nftl filing on the basis of the information in the administrative record on date the appeals respondent also provided to petitioner before the sec_6320 hearing in this case during the pendency of the case lg kendrick llc copies of checks drawn on petitioner’s bank account that mr lunnon had written to the same individuals twice per month for periods before the periods at issue office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination explained that the irs had assessed the underlying liabilities on the basis of wage information from the state of new mexico workers’ compensation insurance_policy documents payroll records and a field call the notice_of_determination also stated that petitioner had had a prior opportunity to dispute the underlying liabilities throughout the sec_6320 hearing petitioner had failed to submit evidence adequately contesting the underlying liabilities or evidence adequately contesting that petitioner had had a prior opportunity to dispute the underlying liabilities and petitioner’s failure to submit financial information and delinquent returns barred the appeals_office from offering a collection alternative such as withdrawal of the nftl filing petitioner timely filed a petition in this court disputing the notice_of_determination i sec_6320 hearing discussion sec_6321 imposes a lien on all property and property rights of a taxpayer liable for taxes where a demand for the payment of the taxes has been made and the taxpayer has failed to pay the irs is authorized to file an nftl with respect to a taxpayer who has an outstanding tax_liability and fails to pay after notice_and_demand sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter the conduct and scope of sec_6320 hearings are governed by sec_6330 d other than paragraph b e and g sec_6320 the secretary is authorized to collect tax by levy upon a taxpayer’s property if any taxpayer liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment sec_6331 sec_6330 requires the secretary to send written notice to the taxpayer of the taxpayer’s right to request a sec_6330 hearing before a levy is made if the taxpayer makes a timely request for a hearing the irs appeals_office conducts the hearing sec_6330 at a sec_6320 or sec_6330 hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 additionally the taxpayer may contest the validity of the underlying tax_liability but only if the taxpayer did not the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 otherwise have an opportunity to dispute the tax_liability sec_6330 114_tc_604 following a hearing the appeals_office must issue a notice_of_determination regarding the appropriateness of the collection action the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedure have been met relevant issues that the taxpayer raised and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 134_tc_280 pursuant to sec_6320 and sec_6330 we have jurisdiction to review the appeals office’s determination see 125_tc_301 aff’d 469_f3d_27 1st cir where the validity of the underlying tax_liability is properly at issue we review the determination regarding the underlying tax_liability de novo sego v commissioner t c pincite 114_tc_176 we review all other determinations for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in reviewing for abuse_of_discretion we must uphold the appeals office’s determination unless it is arbitrary capricious or without sound basis in fact or law see eg murphy v commissioner t c pincite taylor v commissioner tcmemo_2009_27 97_tcm_1109 ii the underlying liabilities we review whether petitioner may challenge the underlying liabilities petitioner maintains that it does not owe the underlying employment_taxes because the irs has the burden of proving that petitioner paid employees for the periods at issue and the irs did not meet this burden because it did not rely upon what petitioner considers adequate evidence to determine the existence of employees and the amounts of their wages respondent contends that petitioner may not challenge the underlying liabilities because the letter do constituted a prior opportunity to dispute the liabilities and because petitioner did not properly raise the issue with the appeals_office because we find that petitioner did not properly raise the underlying liabilities with the appeals_office after a reasonable opportunity to do so we do not address whether the letter do provided petitioner with a prior opportunity to challenge the liabilities see caudle v commissioner tcmemo_2014_196 at n aff’d 603_fedappx_220 4th cir in reviewing a determination under sec_6330 including challenges to the underlying liability we consider only issues that the taxpayer properly raised during the sec_6320 hearing sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 129_tc_107 the taxpayer does not properly raise an issue including the underlying liability during the hearing if it fails to present to appeals any evidence with respect to that issue after being given a reasonable opportunity to present such evidence sec_301_6320-1 q a-f3 f q a-f3 proced admin regs see 135_tc_344 petitioner had ample opportunity to file its delinquent tax returns or present any other information that it wanted settlement officer mares to consider with respect to the employment_tax liabilities settlement officer mares gave petitioner a deadline of date to file its delinquent returns in the letter dated date settlement officer mares stated that because petitioner may not have been aware of the opportunity to submit its own returns upon receipt of the letter do the irs would process delinquent returns for the periods at issue if petitioner submitted them by date even though petitioner responded to this request with generally unhelpful and irrelevant information settlement officer mares allowed petitioner an extension of time to file the returns she told petitioner that it could use the documents that respondent had provided or any additional information to prepare the returns instead of filing returns or producing any relevant information petitioner continued to assert that it was not liable for the underlying liabilities because respondent could not prove the existence of any employees petitioner cites holden v commissioner tcmemo_2015_131 and agudelo v commissioner tcmemo_2015_124 for the proposition that a taxpayer should not bear the burden of proving a negative if the commissioner can present no substantive evidence to support his deficiency claim however holden and agudelo are deficiency cases that discuss the minimum evidentiary foundation that the commissioner must establish before the presumption of correctness attaches to a notice_of_deficiency they do not address the requirements for properly raising an issue before the appeals_office see holden v commissioner at agudelo v commissioner at petitioner also cites 224_us_189 which is a malicious prosecution case and similarly does not discuss what a taxpayer must do to properly raise its underlying liability before the appeals_office see giamelli v commissioner t c pincite petitioner also invokes the chenery doctrine although not by name to discount respondent’s evidence by contending that the determination cannot be upheld on grounds other than those upon which the appeals_office actually relied see 332_us_194 318_us_80 antioco v commissioner tcmemo_2013_35 at although it is not entirely clear petitioner appears to assert that respondent violated the chenery doctrine because the documentary_evidence in the administrative record was insufficient to prove that petitioner had paid employees and if it had in what amounts and the notice_of_determination did not adequately conclude that petitioner had had a prior opportunity to contest its underlying liabilities petitioner is correct in stating that we uphold the appeals office’s determination only on grounds upon which the appeals_office actually relied in the notice_of_determination see chenery i u s pincite antioco v commissioner at jones v commissioner tcmemo_2012_274 at however respondent has not attempted to support his determination to sustain the collection actions for reasons other than those outlined in the notice_of_determination during the sec_6320 hearing the appeals_office provided petitioner with documentary_evidence of petitioner’s employees including documents showing employment_tax payments to the state of new mexico and bills and renewal notifications from the workers’ compensation insurance_policy and petitioner still did not produce its own evidence tending to refute the appeals office’s determination petitioner contends that the documentary_evidence is insufficient because it includes references to taxable periods not at issue includes references to mr lunnon and was obtained by subpoena for another tax_court case although the record contains references to taxable periods other than the ones at issue here it also contains documentary_evidence related to the periods at issue the record overwhelmingly establishes that mr lunnon owns and operates petitioner respondent provided the documents to petitioner during the sec_6320 hearing and they sufficiently apprised petitioner of the basis for the underlying assessments for the periods at issue the notice_of_determination clearly stated that the appeals_office had provided to petitioner the evidence upon which the revenue_officer relied in filing the substitutes for returns that petitioner had had a prior opportunity to dispute the underlying liabilities and that petitioner had failed to submit evidence during the sec_6320 hearing to dispute the underlying liabilities or to contest the determination that petitioner had had a prior opportunity to dispute them moreover petitioner stipulated in the stipulation of facts that the appeals_office determined that petitioner had had a prior opportunity to challenge its underlying liabilities and failed to present evidence during the sec_6320 hearing to contest the underlying liabilities despite an opportunity to do so petitioner may not distort the law to justify its continued refusal to cooperate with respondent or its abdication of the fundamental responsibilities of maintaining records and filing tax returns see sec_6001 sec_31 a - a a -3 employment_tax regs requiring employers to file returns under fica and futa petitioner did not properly challenge the underlying liabilities during the sec_6320 hearing and we do not address them here see pough v commissioner t c pincite holding that the taxpayer did not properly challenge the underlying liabilities when he did not file amended income_tax returns before the appeals_office issued the notice_of_determination despite saying he would do so busche v commissioner tcmemo_2011_285 slip op pincite discussing the taxpayer’s and the commissioner’s burdens and moreover petitioner did not allege any facts or produce any credible_evidence regarding the underlying liabilities in the stipulation of facts or otherwise that would permit us to conclude that it properly raised the issue before the court see rule b 114_tc_176 responsibilities during a sec_6320 hearing see also sec_6020 andary-stern v commissioner tcmemo_2002_212 slip op pincite explaining that in the absence of a taxpayer-filed return the commissioner need only do the best he can with the information available to him we also do not consider the validity of the sec_6651 additions to tax which are part of the underlying liabilities see 115_tc_329 sec_6651 imposes an addition_to_tax in the case of a failure to pay a tax required to be shown on a return which was not so shown within days after the date of the irs’ notice_and_demand letter because the irs first proposed to assess these additions to tax in the levy notice petitioner did not have a prior opportunity to dispute the additions to tax and was entitled to challenge them during the sec_6320 hearing see ramdas v commissioner tcmemo_2013_104 at holding that the taxpayer was entitled to challenge a sec_6651 addition_to_tax during a sec_6330 hearing because the addition_to_tax did not accrue until after the issuance for the notice_of_deficiency assessment and notice_and_demand however petitioner did not seek administrative review of the additions to tax on its sec_6320 hearing request or during the hearing itself and petitioner did not assign error to the additions to tax in the petition the notice_of_determination did not address the additions to tax pursuant to sec_6330 the appeals office’s determination shall take into consideration issues raised by the taxpayer under paragraph thus if an issue is never raised at the hearing it cannot be a part of the appeals office’s determination giamelli v commissioner t c pincite we generally cannot review respondent’s determination on the basis of an issue that petitioner did not raise and that the appeals_office never considered and we therefore do not disturb the determination on the basis of its nonruling on the sec_6651 additions to tax see 118_tc_488 ramdas v commissioner at see also rule b 123_tc_213 holding that when a taxpayer fails to assign error in the petition with respect to an addition_to_tax the taxpayer is deemed to have conceded that item and the commissioner has no obligation to produce evidence to support the determination citing 118_tc_358 but cf 131_tc_197 holding that the court may review the appeal office’s verification under sec_6330 without regard to whether the taxpayer raised it at the sec_6320 hearing iii conclusion because petitioner may not challenge the underlying liabilities we review the appeals office’s determination for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite the record supports a finding that the appeals_office properly verified that the requirements of applicable law and administrative procedure had been met see sec_6330 wadleigh v commissioner t c pincite petitioner did not request a collection alternative or file the necessary financial information and past due returns that would have allowed the appeals_office to consider accepting one see sec_6330 although petitioner checked the box for lien withdrawal on its sec_6320 request it did not present the appeals_office with any evidence regarding its entitlement to withdrawal of the nftl filing and therefore did not properly raise the issue before the appeals_office or this court see giamelli v commissioner t c pincite magana v commissioner t c pincite sec_301_6320-1 q a-f3 proced admin regs the appeals_office properly balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the proposed collection actions we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
